

116 HR 4644 : Libya Stabilization Act
U.S. House of Representatives
2020-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 4644IN THE SENATE OF THE UNITED STATESNovember 30, 2020Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo clarify United States policy toward Libya, advance a diplomatic solution to the conflict in Libya, and support the people of Libya.1.Short title; table of contents(a)Short titleThis Act may be cited as the Libya Stabilization Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings; statement of policy.Title I—Identifying challenges to stability in LibyaSec. 101. Report on activities of certain foreign governments and actors in Libya.Sec. 102. Report of Russian activities and objectives in Libya.Sec. 103. Determination of sanctionable activities of the Libyan National Army with respect to Syria.Title II—Actions to address foreign intervention in LibyaSec. 201. Sanctions with respect to foreign persons leading, directing, or supporting certain foreign government involvement in Libya.Sec. 202. Sanctions with respect to foreign persons threatening the peace or stability of Libya.Sec. 203. Sanctions with respect to foreign persons who are responsible for or complicit in gross violations of internationally recognized human rights committed in Libya.Sec. 204. Sanctions described.Sec. 205. Waiver.Sec. 206. Implementation and regulatory authority.Sec. 207. Exception relating to importation of goods.Sec. 208. Definitions.Sec. 209. Suspension of sanctions.Sec. 210. Sunset.Title III—Assistance for LibyaSec. 301. Humanitarian relief for the people of Libya and international refugees and migrants in Libya.Sec. 302. Support for democratic governance, elections, and civil society.Sec. 303. Engaging international financial institutions to advance Libyan economic recovery and improve public sector financial management.Sec. 304. Recovering assets stolen from the Libyan people.Title IV—Determination of budgetary effectsSec. 401. Determination of budgetary effects.2.Findings; statement of policy(a)FindingsCongress makes the following findings:(1)The stability and territorial unity of Libya is critical to the security of the United States, Europe, North Africa, and the Sahel, as well as maritime routes in the southern Mediterranean Sea.(2)United States Africa Command (AFRICOM) identifies containing instability in Libya as one of its six main lines of effort in Africa and works to support diplomatic efforts to reconstitute the Libyan State and to disrupt terrorist organizations that impede that process or threaten United States interests.(3)According to the Defense Intelligence Agency, the Islamic State in Libya (ISIS-Libya) is degraded. However, Secretary of Defense Mark Esper said in November 2019 that there is a continued need for lethal operations to keep ISIS-Libya in a degraded state.(4)On April 4, 2019, Khalifa Haftar, the commander of the Libyan National Army (LNA) ordered forces loyal to him to begin a unilateral military operation to take control of Tripoli, the capital of Libya and seat of the Government of National Accord (GNA), an interim body that emerged from previous United Nations-backed negotiations which the United States Government and the United Nations Security Council have recognized since 2015.(5)Both the LNA, the GNA, and their associated forces have failed to observe their obligations under international humanitarian law, increased the geographic scope of the conflict, ignored calls for de-escalation and a ceasefire, recruited foreign mercenaries, and intensified ground and air campaigns using heavy weapons, aircraft, and reportedly using armed drones provided by foreign powers.(6)According to then-United Nations Special Representative and Head of the United Nations Support Mission in Libya (UNSMIL), Ghassan Salamé, weapons provided by foreign powers to the warring parties in violation of the United Nations arms embargo are being sold to or captured by terrorist groups active in Libya.(7)According to the United Nations, since the LNA offensive began in April 2019, the conflict in Libya has led to the deaths of more than 2,200 people and the displacement of more than 150,000 people.(8)All sides of the conflict have requisitioned the houses of civilians, targeted medical facilities, and inhibited humanitarian access to food, health, and other life-saving services, worsening humanitarian conditions.(9)More than 2,200 refugees and migrants are detained in detention facilities in Libya with serious risks of torture, starvation, sexual abuse, and death. On July 2, 2019, an airstrike against the Tajura Detention Center killed 53 and wounded 130 people trapped in the center. The United Nations has called for the immediate release, evacuation, and protection of refugees and migrants detained in conflict zones.(10)The Department of State’s 2020 Trafficking in Persons Report states with regard to Libya, Trafficking victims—including men, women, and children—are highly vulnerable to extreme violence and other human rights violations in Libya by governmental and non-state armed groups, including: physical, sexual, and verbal assault; abduction for ransom; extortion; arbitrary killings; inhumane detention; and child soldiering…Migrants in Libya are extremely vulnerable to sex and labor trafficking [and …] are vulnerable to exploitation by state and non-state actors, including employers who refuse to pay laborers’ wages..(11)In November 2019, the GNA and the Government of Turkey signed a Memorandum of Understanding on maritime boundaries in the Mediterranean Sea.(12)According to a July 2020 Department of Defense Inspector General report, the Wagner Group, a Russian private military company, has deployed as many as 2,500 mercenary forces, including some Syrian fighters, advanced equipment, and advanced capabilities to support the LNA and Russian objectives in North Africa.(13)According to a July 2020 Department of Defense Inspector General report, Turkey’s president acknowledged that his country sent many Syrian militants to Libya to support the Government of National Accord (GNA)….USAFRICOM estimated that 3,500 Syrian mercenaries were in Libya supporting the GNA as of the end of March. Citing press reports, USAFRICOM stated that an additional 300 Turkish-supported Syrian opposition fighters arrived in Libya in early April..(14)In January 2020, LNA-aligned forces shut down oil production in eastern Libya, which according to the United Nations threatens devastating consequences for the Libyan people and for the country’s economic and financial situation.(15)On January 19, 2020, at a peace conference in Berlin, representatives of the Governments of Algeria, China, Egypt, France, Germany, Italy, Russia, Turkey, the Republic of Congo, the United Arab Emirates, the United Kingdom, and the United States, as well as regional and multilateral organizations, agreed to refrain from interference in Libya’s internal affairs, abide by the United Nations arms embargo, and advance a 55-point communique to resolve the conflict in Libya.(16)On January 30, 2020, then-United Nations Special Representative Salamé asserted, the warring parties have continued to receive advanced equipment, fighters, and advisors from foreign states, in violation of the UN arms embargo and pledges made by representatives of these countries in Berlin.(17)On February 12, 2020, the United States Assistant Secretary of State for Near Eastern Affairs testified before the Senate Foreign Relations Committee, The task of bringing the Libyans back to the negotiating table has been complicated by the involvement of external actors. Libya is not the place for Russian mercenaries, or fighters from Syria, Chad, and Sudan. It is not the place for the Emiratis, Russians, or Turks to be fighting battles on the ground through intermediaries they sponsor or support with sophisticated and deadly equipment in pursuit of their own agendas..(18)On February 13, 2020, the United Nations Security Council adopted Resolution 2510, which endorses the Conclusions of the International Conference on Libya held in Berlin, affirms the need for a lasting ceasefire, demands full compliance by all member states with the United Nations arms embargo, and expresses unequivocal support for the United Nations Special Representative and the ongoing UNSMIL-facilitated intra-Libyan dialogue.(b)Statement of policyIt is the policy of the United States—(1)to advance a peaceful resolution to the conflict in Libya through a political process as the best way to secure United States interests, ensure a stable and unified Libya, reduce the threat of terrorism, and provide peace and opportunity to the Libyan people;(2)to support the implementation of United Nations Security Council Resolutions 1970 (2011) and 1973 (2011), which established an arms embargo on Libya, and subsequent resolutions modifying and extending the embargo;(3)to enforce Executive Order 13726 (81 Fed. Reg. 23559; relating to blocking property and suspending entry into the United States of persons contributing to the situation in Libya (April 19, 2016)), designed to target individuals or entities who threaten the peace, security, and stability of Libya;(4)to oppose attacks on civilians, medical workers, and critical infrastructure, including water supplies, in Libya, and to support accountability for those engaged in such heinous actions;(5)to support Libya’s sovereignty, independence, territorial integrity, and national unity consistent with United Nations Security Council Resolution 2510 (2020) and all predecessor resolutions with respect to Libya, including by—(A)taking action to end the violence and flow of arms; (B)rejecting attempts by any party to illicitly export Libya’s oil; and(C)urging Libyan parties to eject foreign military and mercenary forces;(6)to leverage diplomatic relations to convince the parties to the conflict in Libya to immediately de-escalate and halt their current fighting and persuade foreign powers to stop providing personnel, including mercenaries, weapons, and financing that exacerbate the conflict;(7)to support building on the Libyan Political Agreement as a viable framework for the political solution in Libya and to urge all Libyan parties to resume the inclusive Libyan-led and Libyan-owned political process under the auspices of UNSMIL;(8)to support a negotiated and peaceful political solution that includes a single, unified, inclusive, and effective Libyan Government approved by the Libyan House of Representatives, the end of a transitional period achieved through free, fair, inclusive, and credible elections, a fair and transparent allocation of resources, interim security arrangements, and a process for the reunification of Libyan government ministries and Libyan sovereign institutions, including the Central Bank of Libya, the National Oil Corporation, and the Libyan Investment Authority;(9)to support constant, unimpeded, and reliable humanitarian access to those in need and to hold accountable those who impede or threaten the delivery of humanitarian assistance;(10)to seek to bring an end to trafficking in persons such as slavery, forced labor, and sexual exploitation, including with respect to migrants;(11)to advocate for the immediate release and safe evacuations of detained refugees and migrants trapped by the fighting in Libya;(12)to encourage implementation of UNSMIL’s plan for the organized and gradual closure of migrant detention centers in Libya;(13)to support current and future democratic and economic development; and(14)to discourage all parties from heightening tensions in the region, through unhelpful and provocative actions.IIdentifying challenges to stability in Libya101.Report on activities of certain foreign governments and actors in Libya(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Director of National Intelligence, shall submit to the appropriate congressional committees a report that includes—(1)a description of the full extent of involvement in Libya by foreign governments, including the Governments of Russia, Turkey, the United Arab Emirates, Egypt, Sudan, Chad, China, Saudi Arabia, and Qatar, including—(A)a description of which governments are linked to drone and aircraft strikes;(B)a list of the types and estimated amounts of equipment transferred by each government described in this paragraph to the parties to the conflict, including foreign military contractors, mercenaries, or paramilitary forces operating in Libya; and(C)an estimate of the financial support provided by each government described in this paragraph to the parties to the conflict, including foreign military contractors, mercenaries, or paramilitary forces operating in Libya;(2)an analysis and determination of whether the actions by the governments described in paragraph (1) violate the arms embargo with respect to Libya under United Nations Security Council Resolution 2473 (2019) and other relevant Security Council resolutions;(3)a list of the specific offending materiel or financial support transfers provided by a government described in paragraph (1) that violate the arms embargo with respect to Libya under United Nations Security Council Resolution 2473 (2019) and other relevant Security Council resolutions;(4)a description of the activities of each foreign armed group, including the Russian Wagner Group, Turkish military contractors and mercenaries, affiliates of ISIS, al-Qaida in the Islamic Maghreb (AQIM), and Ansar al-Sharia, in Libya;(5)a description of European Union and North Atlantic Treaty Organization (NATO) efforts to enforce the United Nations arms embargo and facilitate a ceasefire;(6)a description of any violations of the arms embargo by European Union member states; and(7)a description of United States diplomatic engagement with the European Union and NATO regarding enforcement of the United Nations arms embargo.(b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives; and(2)the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate.102.Report of Russian activities and objectives in Libya(a)FindingsCongress makes the following findings:(1)General Stephen Townsend, Commander of United States Africa Command (AFRICOM), warned in January 2020 that in Libya, Russia seeks to demonstrate itself as an alternative partner to the West and seeks to position itself alongside the southern flank of the North Atlantic Treaty Organization (NATO).(2)AFRICOM has also stated that the Russian military presence in Libya threatens future United States military partnerships and counterterrorism cooperation by impeding United States access to Libya.(3)In May 2020, AFRICOM reported that the Government of Russia deployed 14 MiG-29 and Su-24 aircraft to Libya to support Russian state-sponsored private military contractors, including the Wagner Group.(b)Report(1)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report that contains an assessment of Russian activities and objectives in Libya, including—(A)the potential threat such activities pose to the United States, southern Europe, NATO, and partners in the Mediterranean Sea and North African region;(B)the direct role of Russia in Libyan financial affairs, to include issuing and printing currency; and(C)Russia’s use of mercenaries, military contractors, equipment, and paramilitary forces in Libya.(2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—(A)the Committee on Foreign Affairs of the House of Representatives; and(B)the Committee on Foreign Relations of the Senate.103.Determination of sanctionable activities of the Libyan National Army with respect to SyriaNot later than 180 days after the date of the enactment of this Act, the President shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a list of members of the Libyan National Army (LNA), and details of their activities, that the President determines are knowingly responsible for sanctionable offenses pursuant to—(1)section 7412 of the Caesar Syria Civilian Protection Act of 2019 (22 U.S.C. 8791 note; 133 Stat. 2292); or(2)Executive Order 13582 (76 Fed. Reg. 52209; relating to blocking property of the Government of Syria and prohibiting certain transactions with respect to Syria (August 17, 2011)).IIActions to address foreign intervention in Libya201.Sanctions with respect to foreign persons leading, directing, or supporting certain foreign government involvement in Libya(a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall impose each of the sanctions described in section 204 with respect to each foreign person that the President determines knowingly engages in an activity described in subsection (b).(b)Activities describedA foreign person engages in an activity described in this subsection if the person leads, directs, or provides significant financial, material, or technological support to, or knowingly engages in a significant transaction with, a non-Libyan foreign person that is—(1)in Libya in a military or commercial capacity as a military contractor, mercenary, or part of a paramilitary force; and(2)engaged in significant actions that threaten the peace, security, or stability of Libya.202.Sanctions with respect to foreign persons threatening the peace or stability of Libya(a)Imposition of sanctionsThe President shall impose each of the sanctions described in section 204 with respect to each foreign person on the list required by subsection (b).(b)ListNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of—(1)foreign persons, including senior government officials, militia leaders, paramilitary leaders, and other persons who provide significant support to militia or paramilitary groups in Libya, that the President determines are knowingly—(A)engaged in significant actions or policies that threaten the peace, security, or stability of Libya, including any supply of arms or related materiel in violation of a United Nations Security Council resolution with respect to Libya;(B)engaged in significant actions or policies that obstruct, undermine, delay, or impede, or pose a significant risk of obstructing, undermining, delaying, or impeding the United Nations-mediated political process that seeks a negotiated and peaceful solution to the Libyan crisis;(C)engaged in significant actions that may lead to or result in the misappropriation of significant state assets of Libya;(D)involved in, or has been involved in, the significant illicit exploitation of crude oil or any other natural resources in Libya, including the significant illicit production, refining, brokering, sale, purchase, or export of Libyan oil;(E)significantly threatening or coercing Libyan state financial institutions or the Libyan National Oil Company; or(F)significantly responsible for actions or policies that are intended to undermine efforts to promote stabilization and economic recovery in Libya;(2)foreign persons that the President determines are successor entities to persons referred to in subparagraphs (A) through (F) of paragraph (1); and(3)foreign persons that the President determines—(A)own or control, or are owned or controlled by, a person referred to in any of subparagraphs (A) through (F) of paragraph (1) or paragraph (2); and(B)have provided, or attempted to provide, significant financial, material, technological, or other support for, or goods or services in support of, a person referred to in any of subparagraphs (A) through (F) of paragraph (1) or paragraph (2) for purposes of engaging in any activity listed in such subparagraphs (A) through (F) of paragraph (1). (4)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1)—(A)not later than 180 days after the date of the enactment of this Act and annually thereafter for a period of 5 years; or(B)as new information becomes available.(5)FormThe list required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.203.Sanctions with respect to foreign persons who are responsible for or complicit in gross violations of internationally recognized human rights committed in Libya(a)Imposition of sanctionsThe President shall impose each of the sanctions described in section 204 with respect to each foreign person on the list required by subsection (b).(b)List of persons(1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of foreign persons, including senior government officials, militia leaders, paramilitary leaders, and other persons who provide significant support to militia or paramilitary groups in Libya, that the President determines are knowingly responsible for or complicit in, or have directly or indirectly engaged in, gross violations of internationally recognized human rights committed in Libya. (2)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1)—(A)not later than 180 days after the date of the enactment of this Act and annually thereafter for a period of 5 years; or(B)as new information becomes available.(3)FormThe list required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.204.Sanctions described(a)Sanctions describedThe sanctions to be imposed with respect to a foreign person under section 201, 202, or 203 are the following:(1)Blocking of propertyThe President shall exercise all of the powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in property and interests in property of the person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Inadmissibility of certain individuals(A)Ineligibility for visas, admission, or paroleA foreign person who meets any of the criteria described section 201, 202, or 203 is—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revokedA foreign person subject to section 201, 202, or 203 is subject to the following:(i)Revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued. (ii)A revocation under clause (i) shall—(I)take effect immediately; and (II)automatically cancel any other valid visa or entry documentation that is in the foreign person’s possession.(b)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated under section 306(2) to carry out subsection (a)(1) to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act.(c)ExceptionSanctions under subsection (a)(2) shall not apply to an alien if admitting or paroling the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States.(d)Exception to comply with national securityThe following activities shall be exempt from sanctions under this section:(1)Activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.).(2)Any authorized intelligence or law enforcement activities of the United States.205.WaiverThe President may waive the application of sanctions imposed on a foreign person under this title if the President—(1)determines that such a waiver is in the national interest of the United States; and(2)not later than the date on which such waiver will take effect, submits to the appropriate congressional committees a notice of and justification for such waiver.206.Implementation and regulatory authorityThe President—(1)is authorized to exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this title; and(2)shall issue such regulations, licenses, and orders as are necessary to carry out this title.207.Exception relating to importation of goods(a)In generalThe authorities and requirements to impose sanctions under this title shall not include the authority or requirement to impose sanctions on the importation of goods.(b)Good definedIn this section, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment and excluding technical data.208.DefinitionsIn this title:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.(2)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(3)Foreign personThe term foreign person means an individual or entity that is not a United States person.(4)Foreign governmentThe term foreign government means any government of a country other than the United States.(5)KnowinglyThe term knowingly with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.(6)United states personThe term United States person means—(A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or(C)any person in the United States. (7)Gross violations of internationally recognized human rightsThe term gross violations of internationally recognized human rights has the meaning given such term in section 502B(d)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(d)(1)).209.Suspension of sanctions(a)In generalThe President may suspend in whole or in part the imposition of sanctions otherwise required under this title for periods not to exceed 90 days if the President determines that the parties to the conflict in Libya have agreed to and are upholding a sustainable, good-faith ceasefire in support of a lasting political solution in Libya.(b)Notification requiredNot later than 30 days after the date on which the President makes a determination to suspend the imposition of sanctions as described in subsection (a), the President shall submit to the appropriate congressional committees a notification of the determination.(c)Reimposition of sanctionsAny sanctions suspended under subsection (a) shall be reimposed if the President determines that the criteria described in that subsection are no longer being met.210.SunsetThe requirement to impose sanctions under this title shall cease to be effective on December 31, 2024.IIIAssistance for Libya301.Humanitarian relief for the people of Libya and international refugees and migrants in Libya(a)Sense of congressIt is the sense of Congress that—(1)the United States Government should—(A)continue efforts to address Libya’s humanitarian crisis;(B)leverage diplomatic relations with the warring parties to guarantee constant, reliable humanitarian access by frontline providers in Libya;(C)leverage diplomatic relations with the warring parties, the United Nations, and the European Union to encourage the voluntary safe passage of detained vulnerable migrants and refugees from the conflict zones in Libya; and(D)support efforts to document and publicize gross violations of internationally recognized human rights and international humanitarian law, including efforts related to trafficking in persons such as slavery, forced labor, and sexual exploitation, and hold perpetrators accountable; and(2)humanitarian assistance to address the crisis in Libya should be targeted toward those most in need and delivered through partners that uphold internationally recognized humanitarian principles, with robust monitoring to ensure assistance is reaching intended beneficiaries.(b)Assistance authorizedThe Administrator of the United States Agency for International Development, in coordination with the Secretary of State, should continue to support humanitarian assistance to individuals and communities in Libya, including—(1)health assistance, including logistical and technical assistance to hospitals, ambulances, and health clinics in affected communities, including migrant communities, and provision of basic public health commodities;(2)services, such as medicines and medical supplies and equipment;(3)assistance to provide—(A)protection, food, and shelter, including to migrant communities; and(B)water, sanitation, and hygiene (commonly referred to as WASH); and(4)technical assistance to ensure health, food, and commodities are appropriately selected, procured, targeted, monitored, and distributed.(c)StrategyNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a strategy on the following:(1)How the United States, working with relevant foreign governments and multilateral organizations, plans to address the humanitarian situation in Libya.(2)Diplomatic efforts by the United States to encourage strategic burden-sharing with international donors, including foreign governments and multilateral organizations on efforts to improve the humanitarian situation in Libya.(3)How to address humanitarian access challenges and ensure protection for vulnerable refugees and migrants, including protection from trafficking in persons such as slavery, forced labor, and sexual exploitation.(4)How the United States is mitigating risk, utilizing third party monitors, and ensuring effective delivery of assistance.(d)Diplomatic engagementThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development, should work with relevant foreign governments and multilateral organizations to coordinate a high-level summit with respect to Libya in order to—(1)advance a ceasefire;(2)facilitate a political process to achieve such a ceasefire; and(3)coordinate donations to advance the provision of humanitarian assistance to the people of Libya and international migrants and refugees in Libya in order to carry out the strategy required by subsection (c).(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.302.Support for democratic governance, elections, and civil society(a)In generalThe Secretary of State shall coordinate United States Government efforts to—(1)support efforts to resolve the current civil conflict in Libya;(2)work to help the people of Libya and a future Libyan government develop functioning, unified Libyan economic, security, and governing institutions;(3)work to ensure free, fair, inclusive, and credible elections organized by an independent and effective High National Elections Commission in Libya, including through supporting electoral security and international election observation and by providing training and technical assistance to institutions with election-related responsibilities, as appropriate; (4)work with the people of Libya, nongovernmental organizations, and Libyan institutions to strengthen democratic governance, reinforce civilian institutions and support decentralization in order to address community grievances, promote social cohesion, mitigate drivers of violent extremism, and help communities recover from Islamic State occupation;(5)defend against gross violations of internationally recognized human rights in Libya, including by supporting efforts to document such violations;(6)to combat corruption and improve the transparency and accountability of Libyan government institutions; and(7)to support the efforts of independent media outlets to broadcast, distribute, and share information with the Libyan people.(b)Risk mitigation and assistance monitoringThe Secretary of State and Administrator of the United States Agency for International Development shall ensure that appropriate steps are taken to mitigate risk of diversion of assistance for Libya and ensure reliable third-party monitoring is utilized for projects in Libya that United States Government personnel are unable to access and monitor. (c)Report(1)In generalNot later than 180 days after enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a report on the activities carried out under subsection (a).(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.(d)Authorization of appropriations(1)In generalThere are authorized to be appropriated $23,000,000 for fiscal year 2021 to carry out subsection (a).(2)Notification requirementsAny expenditure of amounts made available to carry out subsection (a) shall be subject to the notification requirements applicable to—(A)expenditures from the Economic Support Fund under section 531(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2346(c)); and(B)expenditures from the Development Assistance Fund under section 653(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2413(a)).303.Engaging international financial institutions to advance Libyan economic recovery and improve public sector financial management(a)In generalThe Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution to use the voice, vote, and influence of the United States to support, in a way that is consistent with broader United States national interests, a Libyan-led process to develop a framework for the economic recovery of Libya and improved public sector financial management, complementary to United Nations-led peace efforts and in support of the future establishment of a sovereign state with democratic institutions and the rule of law in Libya.(b)Additional elementsTo the extent consistent with broader United States national interests, the framework described in subsection (a) shall include the following policy proposals:(1)To restore, respect, and safeguard the integrity, unity, and lawful governance of Libya’s key economic ministries and institutions, in particular the Central Bank of Libya, the Libya Investment Authority, the National Oil Corporation, and the Audit Bureau (AB).(2)To improve the accountability and effectiveness of Libyan authorities, including sovereign economic institutions, in providing services and opportunity to the Libyan people.(3)To assist in improving public financial management and reconciling the public accounts of national financial institutions and letters of credit issued by private Libyan financial institutions as needed pursuant to a political process.(4)To restore the production, efficient management, and development of Libya’s oil and gas industries so such industries are resilient against malign foreign influence and can generate prosperity on behalf of the Libyan people.(5)To promote the development of private sector enterprise.(6)To improve the transparency and accountability of public sector employment and wage distribution.(7)To strengthen supervision of and reform of Libyan financial institutions.(8)To eliminate exploitation of price controls and market distorting subsidies in the Libyan economy.(9)To support opportunities for United States businesses.(c)ConsultationIn supporting the framework described in subsection (a), the Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution to encourage the institution to consult with relevant stakeholders in the financial, governance, and energy sectors.(d)Definition of international financial institutionIn this section, the term international financial institution means the International Monetary Fund, International Bank for Reconstruction and Development, European Bank for Reconstruction and Development, International Development Association, International Finance Corporation, Multilateral Investment Guarantee Agency, African Development Bank, African Development Fund, Asian Development Bank, Inter-American Development Bank, Bank for Economic Cooperation and Development in the Middle East and North Africa, and Inter-American Investment Corporation.(e)TerminationThe requirements of this section shall cease to be effective on December 31, 2024.304.Recovering assets stolen from the Libyan people(a)Sense of congressIt is the sense of Congress that the Secretary of State, the Secretary of the Treasury, and the Attorney General should, to the extent practicable, advance a coordinated international effort—(1)to carry out special financial investigations to identify and track assets taken from the people and institutions of Libya through theft, corruption, money laundering, or other illicit means; and(2)to work with foreign governments—(A)to share financial investigations intelligence, as appropriate;(B)to oversee the assets identified pursuant to paragraph (1); and(C)to provide technical assistance to help governments establish the necessary legal framework to carry out asset forfeitures.(b)Additional elementsThe coordinated international effort described in subsection (a) should include input from—(1)the Office of Terrorist Financing and Financial Crimes of the Department of the Treasury;(2)the Financial Crimes Enforcement Network of the Department of the Treasury; and(3)the Money Laundering and Asset Recovery Section of the Department of Justice.IVDetermination of budgetary effects401.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives November 18, 2020.Cheryl L. Johnson,Clerk